Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 8/11/22 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Patent 9,728,551).
Claim 1:  Lu (Fig. 22) teaches a three-dimensional (3D) memory device, comprising: a memory stack comprising interleaved stack conductive layers (146/246) and stack dielectric layers (132); a semiconductor layer (11); a plurality of channel structures (60) each extending vertically through the memory stack into the semiconductor layer; and an insulating structure (62) extending vertically through the memory stack and comprising a dielectric layer doped with at least one of hydrogen or an isotope of hydrogen (Col. 20-21).  
Claim 4:  Lu teaches (Col. 9) the dielectric layer comprises silicon nitride.  
Claim 5:  Lu teaches (Col. 9) the insulating structure further comprises a first silicon oxide layer (56) laterally between the dielectric layer (62) and the stack conductive layers (146/246) of the memory stack.  The claim does not require the insulating structure to be a grouping of adjacent layers.
Claim 6:  Lu teaches the insulating structure further comprises a second silicon oxide layer (left 52), wherein the dielectric layer (62) is laterally between the first (right 56) and second silicon oxide layers (left 52).  
Claim 7:  Lu teaches the insulating structure further comprises a polysilicon layer (60), wherein the dielectric layer is laterally between the first silicon oxide layer (56) and the polysilicon layer.  
Claim 8:  Lu teaches the insulating structure further comprises a silicon oxide cap (13) at one end of the insulating structure.  
Claim 9:  Lu teaches (Fig. 22)  one end of the insulating structure is flush with a respective end of the dielectric layer.  The dielectric layer makes up the end of the insulating structure in the semiconductor layer (11) and therefore is flush with the end because it is the end. 
Claim 10:  Lu teaches the semiconductor layer comprises one or more doped silicon layers (61).  
Claim 11:  Lu teaches (Col. 20-21) each of the channel structures comprises a memory film and a semiconductor channel doped with the at least one of hydrogen or an isotope of hydrogen.  
Claim 12:  Lu teaches (Col 18) the semiconductor channel comprises polysilicon.  
Claim 13:  Lu teaches (Fig. 22) the insulating structure (62) extends laterally to separate the plurality of channel structures (602) into a plurality of blocks.  
Claim 14:  Lu teaches (Fig. 22)  a source contact (76A) in contact (electrical) with the semiconductor layer, wherein the source contact and the insulating structure are on opposite sides of the semiconductor layer.  The claim language does not preclude the contact from being on both sides of the semiconductor layer.
Claim 15:  Lu teaches (Fig. 22) a source contact (76A) in contact (electrical) with the semiconductor layer, wherein the source contact and the insulating structure are on a same side of the semiconductor layer.  
Claim 16:  Lu teaches (Fig. 22) a three-dimensional (3D) memory device, comprising: a memory stack comprising interleaved stack conductive layers (146/246) and stack dielectric layers (132); a semiconductor layer (10/11); Atty. Dkt. No. 10018-01-0141-US- 37 - a plurality of channel structures each extending vertically through the memory stack into the semiconductor layer, wherein each of the channel structures comprises a memory film (50) and a semiconductor channel (60) doped with at least one of hydrogen or an isotope of hydrogen (Col. 20-21); and an insulating structure (62) extending vertically through the memory stack and comprising a dielectric layer.  
Claim 17:  Lu teaches (Col. 20-21) the dielectric layer is doped with the at least one of hydrogen or an isotope of hydrogen.  
Claim 18:  Lu teaches (Col. 9) the dielectric layer comprises silicon nitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US Patent 9,728,551).
Regarding claim 2, as described above, Lu substantially reads on the invention as claimed, and Lu teaches an atomic percent of the at least one of hydrogen or an isotope of hydrogen in the dielectric layer is not greater than about 50% (Col. 19-20).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention taught by Lu to have the claimed range above.
Claim 3:  Lu teaches the atomic percent of the at least one of hydrogen or an isotope of hydrogen in the dielectric layer is between about 1% and about 10% (Col. 19-20).  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention taught by Lu to have the claimed range above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814